DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed May 22, 2020.
	Claims 1-20 are pending.  Claims 1, 11 and 16 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 11, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on May 22, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2010/0165720; hereinafter “Lin”) supported by Parkinson et al. (U.S. 2004/0022085; hereinafter “Parkinson”) in view of Chou (U.S. 9,257,178).
	Regarding independent claim 1, Lin teaches a memory device (Fig. 1) comprising:
	a plurality of memory cells (Fig. 1: 150), each memory cell comprising a switching element and a data storage element including a phase change material, and each memory cell connected to one of a plurality of wordlines and to one of a plurality of bitlines (Fig. 1: shows an array of phase change memory (PCM) 150 which is formed by switching element and data storage element including a phase change material and each memory cell connected to wordlines and bitlines, as supported by Parkinson’s Fig. 9 that shows a conventional PCM array formed by memory cells and switching elements connected to a plurality of wordlines and a plurality of bitlines);
(Lin’s page 3, par. 0029 recites a verification method for a particular memory cell of the PCM array. In order to select the particular memory cell a decoder (no shown in figures) is used to select the memory cell in response to an address, as supported by Parkinson’s Fig. 9 that shows row and column decoders that select a particular memory cell based on A0-A3); and
	a programming circuit (Fig. 1: 112, 114 and 130) configured to input a program current to the selected memory cell to perform a program operation (Fig. 1: Iwrite), to detect a holding voltage of the selected memory cell (Fig. 1: Vcell), and to adjust a magnitude of the program current based on the detected holding voltage (Fig. 6: step S606).
	However, Lin is silent with respect to wherein the selected memory cell is turned off when a voltage across the selected memory cell is lower than the holding voltage.
	Similar to Lin, Chou teaches a memory device (Fig. 3) comprising: a plurality of memory cells (Fig. 4), each memory cell comprising a switching element (Fig. 4: 410b) and a data storage element (Fig. 4: 410a) including a phase change material (see col. 4, ll. 8-14), and each memory cell connected to one of a plurality of wordlines (Fig. 4: WL0-WLn) and to one of a plurality of bitlines (Fig. 4: BL0-BLn), and a programming circuit (Fig. 5: 110, 120, 130 and 140) configured to input a program current (Fig. 5: Iwrite) to the selected memory cell (Fig. 5: 410) to perform a program operation, to detect a holding voltage of the selected memory cell (Fig. 6: step 670).
(The write detect voltage will be half the write voltage, see col. 5, ll. 58-67. Then, the switch circuit 140 outputs high and low logic levels at the output terminal and the complementary output terminal, see col. 5, ll. 63-65, and in response to the high and low logic levels, the application of the write voltage is inhibited when the cell is set, see col. 6, ll. 9-22, i.e. having low resistance state, see col. 1, ll. 6-9).
Since Chou and Lin are from the same field of endeavor, the teachings of Chou would have been recognized in the pertinent art of Lin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Chou with the teachings of Lin for the purpose of protect the cell from over-set or stress, see Chou’s col. 6, ll. 23.
Regarding independent claim 11, Lin teaches a memory device (Fig. 1) comprising:
a memory cell array including a plurality of memory cells (Fig. 1: 150) disposed at intersections of a plurality of wordlines and a plurality of bitlines (Fig. 1: shows an array of phase change memory (PCM) 150 which is formed by switching element and data storage element including a phase change material and each memory cell connected to wordlines and bitlines, as supported by Parkinson’s Fig. 9 that shows a conventional PCM array formed by memory cells and switching elements connected to a plurality of wordlines and a plurality of bitlines);
a decoder circuit configured to determine at least one of the plurality of memory cells as a selected memory cell in response to an address (Lin’s page 3, par. 0029 recites a verification method for a particular memory cell of the PCM array. In order to select the particular memory cell a decoder (no shown in figures) is used to select the memory cell in response to an address, as supported by Parkinson’s Fig. 9 that shows row and column decoders that select a particular memory cell based on A0-A3); and
a programming circuit (Fig. 1: 112, 114 and 130) configured to input a program current to the selected memory cell to perform a program operation (Fig. 1: Iwrite), to detect a holding voltage of the selected memory cell (Fig. 1: Vcell), and to adjust a magnitude of the program current based on the detected holding voltage (Fig. 6: step S606), and
wherein the programming circuit (Fig. 1: 112, 114 and 130) detects the holding voltage of the selected memory cell during a pre-reading period (Fig. 6: step S602 before step S606) and supplies a program current, having a magnitude adjusted by the holding voltage of the selected memory cell, to the selected memory cell during a programming period following the pre-reading period (Fig. 6: step S606).
However, Lin is silent with respect to wherein the holding voltage is a voltage that prevents the selected memory cell from being turned off.
Similar to Lin, Chou teaches a memory device (Fig. 3) comprising: a memory cell array including a plurality of memory cells (Fig. 4) disposed at intersections of a plurality of wordlines (Fig. 4: WL0-WLn) and a plurality of bitlines (Fig. 4: BL0-BLn), and a programming circuit (Fig. 5: 110, 120, 130 and 140) configured to input a program current (Fig. 5: Iwrite) to the selected memory cell (Fig. 5: 410) to perform a program operation, to detect a holding voltage of the selected memory cell (Fig. 6: step 670).
(Fig. 6: if step 680 is equal “N” the memory cell is not inhibited from the application of the write voltage).
Since Chou and Lin are from the same field of endeavor, the teachings of Chou would have been recognized in the pertinent art of Lin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Chou with the teachings of Lin for the purpose of protect the cell from over-set or stress, see Chou’s col. 6, ll. 23.
Regarding claim 12, Lin in combination with Chou teaches the limitations with respect to claim 11.
Furthermore, Lin teaches wherein the programming circuit increases the magnitude of the program current as a resistance of the selected memory cell is increased (Fig. 7: step s702, the writing current is gradually increased until the cell is in reset state “high resistance state”).
Claims 2, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Chou as applied to claim 1 above, and further in view of EM et al. (U.S. 2018/0358085; hereinafter “EM”).
Regarding claim 2, Lin in combination with Chou teaches the limitations with respect to claim 1.
Furthermore, Lin teaches wherein the programming circuit (Fig. 1: 112, 114 and 130) comprises:
(Fig. 1: 112, 114, 120 and 122) configured to detect the holding voltage of the selected memory cell (Fig. 1: Vcell) and to output a control signal corresponding to the detected holding voltage (Fig. 1: Sclk);
a current adjustment circuit (Fig. 1: 130) configured to generate an additional program current having a magnitude adjusted in response to the control signal (Fig. 1: Iwrite).
However, the combination is silent with respect to a bias current circuit configured to input a bias current to a selected wordline among the wordlines connected to the selected memory cell and to generate an initial program current corresponding to the bias current.
Similar to Lin, EM teaches a memory device (Fig. 1) comprising a plurality of memory cells (Fig. 1: 11), each memory cell comprising a switching element and a data storage element (Fig. 1: 13) including a phase change material (Fig. 1: 12), and each memory cell connected to one of a plurality of wordlines (Fig. 1: WL0-WL2) and to one of a plurality of bitlines (Fig. 1: BL0-BL2), and a programming circuit (Fig. 2: 220, 230 and 240) configured to input a program current to the selected memory cell to perform a program operation (see Abstract).
Furthermore, EM teaches wherein the programming circuit (Fig. 2: 220, 230 and 240) comprises:
a bias current circuit (Fig. 2: 220) configured to input a bias current to a selected wordline among the wordlines connected to the selected memory cell (Fig. 2: IPR) and to generate an initial program current corresponding to the bias current (Fig. 2: Icell).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by EM with the teachings of Lin in combination with Chou for the purpose of improve the durability and reliability of the memory cell, see EM’s page 6, par. 0046.
Regarding claim 4, Lin in combination with Chou and EM teaches the limitations with respect to claim 2.
Furthermore, Lin teaches wherein the additional program current has a magnitude varying (the increased current is based on when the memory cell is in a non-reset state, see page 3, par. 0029) depending on a resistance of the selected memory cell (Fig. 1: Rcell).
Regarding claim 5, Lin in combination with Chou and EM teaches the limitations with respect to claim 2.
Furthermore, EM teaches wherein the holding voltage detector (Fig. 2: 230) detects a voltage of the selected wordline (Fig. 2: GWL, see page 2-3, par. 0025) at different points in time (between the enablement of 230 until the detection is completed, see page 2-3, par. 0025) from each other and outputs the control signal depending on levels of the voltage of the selected wordline at the different points (“detection signal DET,” see page 2-3, par. 0025).
Regarding claim 8, Lin in combination with Chou and EM teaches the limitations with respect to claim 2.
(see page 2-3, par. 0025).
Regarding claim 9, Lin in combination with Chou and EM teaches the limitations with respect to claim 8.
Lin teaches wherein the holding voltage detector (Fig. 1: 112, 114, 120 and 122) comprises a comparator (Fig. 1: 114) including a first terminal receiving the voltage (Fig. 1: Vcell) and a second terminal receiving the reference voltage (Fig. 2: Vref); and
a logic gate (Fig. 1: 120) configured to output the control signal (Fig. 1: Sclk) based on an output of the comparator (Fig. 1: Sc) and an enable signal (Fig. 1: Sctrl).
Furthermore, EM teaches wherein the holding voltage detector (Fig. 2: 230) comprises a comparator including a first terminal receiving the voltage of the selected wordline (Fig. 2: GWL, see page 2-3, par. 0025), and a second terminal receiving the reference voltage (Fig. 2: REF).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chou and EM as applied to claim 2 above, and further in view of Ahn et al. (U.S. 2016/0042788; hereinafter “Ahn”).
Regarding claim 3, Lin in combination with Chou and EM teaches the limitations with respect to claim 2.
However, the combination is silent with respect to wherein the program current is a sum of the initial program current and the additional program current in a program operation for the selected memory cell.
(Fig. 1) comprising a plurality of memory cells (Fig. 1: 200), and a programming circuit (Fig. 1: 110 and 130) configured to input a program current to the selected memory cell to perform a program operation (see page 5, par. 0075).
Furthermore, Ahn teaches wherein the program current is a sum of the initial program current and the additional program current in a program operation for the selected memory cell (see page 5, par. 0074-0075).
Since Ahn, EM, Chou and Lin are from the same field of endeavor, the teachings of Ahn would have been recognized in the pertinent art of Lin in combination with Chou and EM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Ahn with the teachings of Lin in combination with Chou and EM for the purpose of compensate the initial period of program current, see Ahn’s page 5, par. 0091.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Chou as applied to claim 11 above, and further in view of Parkinson et al. (U.S. 2004/0022085; hereinafter “Parkinson”) and EM et al. (U.S. 2018/0358085; hereinafter “EM”).
Regarding claim 13, Lin in combination with Chou teaches the limitations with respect to claim 11.
Lin does not show in figures a decoder circuit supplying a bias voltage to a selected wordline, during the pre-reading period to turn on a memory cell.  However, it 
Parkinson teaches a decoder circuit (Fig. 9: 122 and 124) supplies a bias voltage to a selected wordline among the wordlines and a selected bitline among the bitlines, connected to the selected memory cell (see page 5, par. 0053-0054), during the pre-reading period to set the selected memory cell to a turned-on state (Fig. 3: 101).
Since Parkinson, Chou and Lin are from the same field of endeavor, the teachings of Parkinson would have been recognized in the pertinent art of Lin in combination with Chou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Parkinson with the teachings of Lin in combination with Chou for the purpose of adjust the parameters of the set/reset pulse to ensure appropriate resistance for the cell, see Parkinson’s page 3, par. 0032.
However, the combination is silent with respect to the programming circuit supplies a minimum current required for the selected memory cell to be maintained in the turned-on state, turns on a wordline switch connected to the selected wordline, and detects the holding voltage of the selected memory cell.
EM teaches a programming circuit (Fig. 2: 220, 230 and 240) supplies a minimum current required for the selected memory cell to be maintained in the turned-on state (Fig. 2: IPR), turns on a wordline switch connected to the selected wordline (Fig. 2: 260), and detects the holding voltage of the selected memory cell (see page 2-3, par. 0025).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by EM with the teachings of Lin in combination with Chou and Parkinson for the purpose of improve the durability and reliability of the memory cell, see EM’s page 6, par. 0046.
Regarding claim 14, Lin in combination with Chou, Parkinson and EM teaches the limitations with respect to claim 13.
Furthermore, Parkinson teaches wherein the decoder circuit supplies a bias voltage to the selected wordline and the selected bitline, connected to the selected memory cell (see page 5, par. 0053-0054), during a cell turn-on period following the pre-reading period to set the selected memory cell to the turned-on state (Fig. 3: 103-104).
In addition, Lin teaches wherein the programming circuit (Fig. 1: 112, 114 and 130) supplies a minimum current required for the selected memory cell to be maintained in the turned-on state during a holding period following the cell turn-on state and supplies the program current having the adjusted magnitude to the selected memory cell during the programming period following the holding period (Fig. 7: step s702).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chou as applied to claim 11 above, and further in view of EM et al. (U.S. 2018/0358085; hereinafter “EM”) and Ahn et al. (U.S. 2016/0042788; hereinafter “Ahn”).
Regarding claim 15, Lin in combination with Chou teaches the limitations with respect to claim 11.
However, the combination is silent with respect to wherein the programming circuit inputs a bias current to a selected wordline among the wordlines connected to the selected memory cell and generates an initial program current corresponding to the bias current, and wherein the program operation is a sum of the initial program current and an additional program current having a magnitude adjusted by the holding voltage.
EM teaches a programming circuit (Fig. 2: 220, 230 and 240) inputs a bias current to a selected wordline among the wordlines connected to the selected memory cell (Fig. 2: IPR) and generates an initial program current corresponding to the bias current (Fig. 2: Icell).
Since EM, Chou and Lin are from the same field of endeavor, the teachings of EM would have been recognized in the pertinent art of Lin in combination with Chou.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by EM with the teachings of Lin in combination with Chou for the purpose of improve the durability and reliability of the memory cell, see EM’s page 6, par. 0046.
However, the combination is silent with respect to wherein the program operation is a sum of the initial program current and an additional program current having a magnitude adjusted by the holding voltage.
Ahn teaches program operation is a sum of the initial program current and an additional program current having a magnitude adjusted by the holding voltage (see page 2, par. 0039 and page 5, par. 0074-0075).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Ahn with the teachings of Lin in combination with Chou and EM for the purpose of compensate the initial period of program current, see Ahn’s page 5, par. 0091.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2010/0165720; hereinafter “Lin”) in view of Parkinson et al. (U.S. 2004/0022085; hereinafter “Parkinson”) and Chou (U.S. 9,257,178).
Regarding independent claim 16, Lin teaches a memory device (Fig. 1) comprising:
a memory cell array including a plurality of memory cells (Fig. 1: 150) disposed at intersections of a plurality of wordlines and a plurality of bitlines (Fig. 1: shows an array of phase change memory (PCM) 150 which is formed by switching element and data storage element including a phase change material and each memory cell connected to wordlines and bitlines, as supported by Parkinson’s Fig. 9 that shows a conventional PCM array formed by memory cells and switching elements connected to a plurality of wordlines and a plurality of bitlines);
a decoder circuit configured to determine at least one of the plurality of memory cells as a selected memory cell (Lin’s page 3, par. 0029 recites a verification method for a particular memory cell of the PCM array. In order to select the particular memory cell a decoder (no shown in figures) is used to select the memory cell in response to an address, as supported by Parkinson’s Fig. 9 that shows row and column decoders that select a particular memory cell based on A0-A3); and
a programming circuit (Fig. 1: 112, 114 and 130) configured to input a program current to the selected memory cell to perform a program operation (Fig. 1: Iwrite), to detect a holding voltage of the selected memory cell (Fig. 1: Vcell), and to adjust a magnitude of the program current based on the detected holding voltage (Fig. 6: step S606), and
wherein the programming circuit (Fig. 1: 112, 114 and 130) supplies a minimum current required for the selected memory cell to be maintained in the turned-on state during a holding period following the cell turn-on period, detects the holding voltage of the selected memory cell during a programming period following the holding period, and supplies a program current, having a magnitude adjusted by the holding voltage, to the selected memory cell (Fig. 7: step s702).
Lin is silent with respect to wherein the holding voltage prevents the selected memory cell from being turned off.  Furthermore, Lin does not show in figures a decoder circuit supplying a bias voltage to a selected wordline, during the pre-reading period to turn on a memory cell.  However, it is well known that in order to select a particular memory cell to be read a decoder circuit needs to supply a voltage to a selected word line and is obvious as follow:
Parkinson teaches a decoder circuit (Fig. 9: 122 and 124) supplies a bias voltage to a selected wordline among the wordlines and a selected bitline among the bitlines, connected to the selected memory cell (see page 5, par. 0053-0054), during a cell turn-on period to set the selected memory cell to a turned-on state (Fig. 3: 101).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Parkinson with the teachings of Lin for the purpose of adjust the parameters of the set/reset pulse to ensure appropriate resistance for the cell, see Parkinson’s page 3, par. 0032.
However, the combination is silent with respect to the holding voltage prevents the selected memory cell from being turned off.
Similar to Lin, Chou teaches a memory device (Fig. 3) comprising: a memory cell array including a plurality of memory cells (Fig. 4) disposed at intersections of a plurality of wordlines (Fig. 4: WL0-WLn) and a plurality of bitlines (Fig. 4: BL0-BLn), and a programming circuit (Fig. 5: 110, 120, 130 and 140) configured to input a program current (Fig. 5: Iwrite) to the selected memory cell (Fig. 5: 410) to perform a program operation, to detect a holding voltage of the selected memory cell (Fig. 6: step 670).
Furthermore, Chou teaches wherein the holding voltage is a voltage that prevents the selected memory cell from being turned off (Fig. 6: if step 680 is equal “N” the memory cell is not inhibited from the application of the write voltage).
Since Chou, Parkinson and Lin are from the same field of endeavor, the teachings of Chou would have been recognized in the pertinent art of Lin in combination with Parkinson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Chou with the teachings of 
Regarding claim 17, Lin in combination with Parkinson and Chou teaches the limitations with respect to claim 16.
Furthermore, Lin teaches wherein the programming circuit increases the magnitude of the program current as a resistance of the selected memory cell is increased (Fig. 7: step s702, the writing current is gradually increased until the cell is in reset state “high resistance state”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Parkinson and Chou as applied to claim 16 above, and further in view of EM et al. (U.S. 2018/0358085; hereinafter “EM”).
Regarding claim 18, Lin in combination with Parkinson and Chou teaches the limitations with respect to claim 16.
However, the combination is silent with respect to the programming circuit inputs a bias current to a selected wordline among the wordlines connected to the selected memory cell and generates an initial program current corresponding to the bias current.
EM teaches a programming circuit (Fig. 2: 220, 230 and 240) inputs a bias current to a selected wordline among the wordlines connected to the selected memory cell (Fig. 2: IPR) and generates an initial program current corresponding to the bias current (Fig. 2: Icell).
Since EM, Chou, Parkinson and Lin are from the same field of endeavor, the teachings of EM would have been recognized in the pertinent art of Lin in combination with Parkinson and Chou.
.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Parkinson, Chou and EM as applied to claim 18 above, and further in view of Ahn et al. (U.S. 2016/0042788; hereinafter “Ahn”).
Regarding claim 19, Lin in combination with Parkinson, Chou and EM teaches the limitations with respect to claim 18.
However, the combination is silent with respect to wherein the program operation is a sum of the initial program current and an additional program current having a magnitude adjusted by the holding voltage.
Similar to Lin, Ahn teaches a memory device (Fig. 1) comprising a plurality of memory cells (Fig. 1: 200), and a programming circuit (Fig. 1: 110 and 130) configured to input a program current to the selected memory cell to perform a program operation (see page 5, par. 0075).
Furthermore, Ahn teaches wherein the program operation is a sum of the initial program current and an additional program current having a magnitude adjusted (see page 2, par. 0039 and page 5, par. 0074-0075).
Since Ahn, EM, Chou, Parkinson and Lin are from the same field of endeavor, the teachings of Ahn would have been recognized in the pertinent art of Lin in combination with Parkinson, Chou and EM.

Regarding claim 20, Lin in combination with Parkinson, Chou, EM and Ahn teaches the limitations with respect to claim 19.
Furthermore, Lin teaches wherein the additional program current has a magnitude adjusted (the increased current is based on when the memory cell is in a non-reset state, see page 3, par. 0029) depending on a resistance of the selected memory cell (Fig. 1: Rcell).
Allowable Subject Matter
Claims 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited holding voltage detector comprises at least one flip-flop configured to receive the voltage of the selected wordline and to output the voltage of the selected wordline in response to a clock signal, and a logic gate configured to output the control signal based on an output of the flip-flop and an enable signal.
With respect to claim 7, there is no teaching or suggestion in the prior art of record to provide the recited current adjustment circuit comprises: a current source 
With respect to claim 10, there is no teaching or suggestion in the prior art of record to provide the recited current adjustment circuit comprises: a capacitor configured to store electric charges output from the selected wordline based on the control signal; and at least one switch configured to supply an additional program current, having a magnitude adjusted based on a quantity of electric charges stores in the capacitor, to the selected memory cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825